Appeal by the defendant from four judgments of the County Court, Orange County (Byrne, J.), all rendered July 8, 1991, convicting him of assault in the second degree under Indictment No. 89-91, criminal sale of a controlled substance in the third degree under Indictment No. 90-280, and burglary in the second degree (two counts, one each under Indictment Nos. 90-407 and 90-567), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.